Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the claimed method for some of the possibilities of starting materials SMS does not reasonably enable for any and all SMS.  For example it is not seen where in the specification, enabling disclosure is found for ethine SMS.  Similarly, enabling disclosure is not found for any of the ADD.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims

Enablement is considered in view of the Wands factors (MPEP 2164.01 (a)). These include: (1) breadth of the claims; (2) nature of the invention; (3) state of the prior art; (4) amount of direction provided by the inventor; (5) the level of predictability in the art; (6) the existence of working examples; (7) quantity of experimentation needed to make or use the invention based on the content of the disclosure; and (8) relative skill in the art.  
All of the factors have been considered with regard to the claims, with the most relevant factors discussed below:  
The criticality of the chemistry in the claimed process is the replacement of C-H  in COMPSUBST SM with alkyl group wherein the alkyl group contains F FAHALIDE  SM, (mediated by Ni catalyst) to make FACOMPSUBST.    
The specification is enabling for only some COMPSUBST and FAHALIDE, not any and all starting as recited in the claims.  For example, it is not seen where in the specification enabling disclosure is found when COMPSUBST is ethine or when the FAHALIDE contains (the mandatory) X1 is attached to C that does not carry a F.  This limits R3. 
(Note the language of this office action is not dissimilar to language and format of the claims). 
Similarly, the products formed (as per working examples) is limited to replacement of the said C-H at the terminal SP2 carbon.   

		
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
.  
There is no working examples wherein the ethene is 1,2-disubstituted, for example, 
		
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
; which of the two C-H would be subject to fluoroalkylation in predictable manner?  Given that there is no working example of a cyclohexene SMS, it is unpredictable that an internal SP2 C can be fluroalkylated.  
Likewise, working example with respect to FAHALIDE is limited to
			
    PNG
    media_image3.png
    107
    91
    media_image3.png
    Greyscale

The reaction breaks C-Br (or C-I bond) in FAHALIDE, wherein the C carries a F.  
There is no example wherein C-H of an ethine is replaced with any fluoroalkyl group.  
Also Applicant is encouraged to point out where in the specification enabling disclosure is found the limitations of dependent claim 10.  While it is acknowledged that some ‘inoperative elements’ are allowed, the breadth of claims as defined raises 112-1 (and 112-2) issues, at least in view of the unpredictability in the art involving catalysis.   Lack 
Prior art teaching with respect to method of fluoroalkylation of internal and terminal ethenes, is found in US 10968187.  Disclosure in 10968187 is irrelevant because (a) the CAT is different and (b) data in Table 3 of 10968187 (column 29-30) raise major issues because product ACS contains F compounds while none of the SMS CS and AH has F.  (Applicant same inventor of 10968187 is encouraged to make proper correction if deemed needed).  For similar reasons, the recent state of the art Review article on fluoroalkylation (Butcher, Angew. Chem. Int. Ed.2021, 60, 2–27) does not provide guidance in this regard.  
Catalyzed reaction is generally considered unpredictable merely from the chemical nature of the catalyst. Corona Co. v. Dover; (USSC 1928) 276 US 358, 369. The catalytic action cannot be forecast by its chemical composition, for such action is not understood and is not known except by actual test, Corona Cord Tire Co. v. Dovan Chemical Corp., 276 U.S. 358, 368-369 (1928).  Catalytic effects are not ordinarily predictable with certainty. In re Doumani et al. (CCPA 1960) 281 F2d 215, 126 USPQ 408.  According to U.S. District Court District of Connecticut held in Mobil v. Grace 180 USPQ 418 that “there is an inherent mystery surrounding the unpredictability of the performance of catalysts...” The effect of a modification of one prior art catalytic process in a manner employed in another prior art process which employs a different catalyst was held unpredictable in Ex parte Berger et al. (POBA 1952) 108 USPQ 236. Further, where patentability is predicated upon a catalytic phenomenon, which are usually unpredictable, generic claims must be supported by sufficient examples to be 
The claims are not commensurate in scope with the breadth of enablement in as much as the disclosure is limited to limited possibilities, compared to the wide breadth of the claims with respect to SMS and product and the unpredictability of the art.  There is a substantial gap between what is taught in the specification and what is being claimed.  For these reasons, one skilled in the art would be faced with undue amount of research to use the claimed method in a predictable manner commensurate with the scope of the claims.  
MPEP 2164.01(a) states,  “A conclusion of Iack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  Ln re Wright, 999 F.2d 1557, 1562, 27 USPQ 2d 1510, 1513 (Fed. Cir. 1993).'' That conclusion is clearly justified here.  Thus, undue experimentation would be required to make and use Applicants' invention.  


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571)272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIZAL S CHANDRAKUMAR/Primary Examiner, Art Unit 1625